             Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK (AMERICA), LTD.,

                  Plaintiffs,                             Civil Action No. 1:20-cv-03399-JSR

         v.

 SIMO HOLDINGS INC.,

                  Defendant.


                                       PROTECTIVE ORDER

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order – including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order – shall adhere to the following terms, upon pain of contempt:

        1.       Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

        2.       The person producing any given Discovery Material may designate as

Confidential only such portion of such material as consists of:




                                                   1
            Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 2 of 9



                (a)    previously nondisclosed financial information (including without

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

                (b)    previously nondisclosed material relating to ownership or control of any

non-public company;

                (c)    previously nondisclosed business plans, product development information,

or marketing plans;

                (d)    any information of a personal or intimate nature regarding any individual;

or

                (e)    any other category of information hereinafter given confidential status by

the Court.

       3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing, upon request of the receiving party, another copy of said Discovery Material with the

confidential information redacted. With respect to deposition transcripts and exhibits, a

producing person or that person's counsel may indicate on the record that a question calls for

Confidential information, in which case the transcript of the designated testimony shall be bound

in a separate volume and marked "Confidential Information Governed by Protective Order" by

the reporter.

       4.       If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should



                                                  2
            Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 3 of 9



be designated as Confidential, he may so designate by so apprising all parties in writing, and

such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

under the terms of this Order.

       5.       No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

                (a)    counsel retained specifically for this action, including any paralegal,

clerical and other assistant employed by such counsel and assigned to this matter;

                (b)    as to any document, its author, its addressee, and any other person

indicated on the face of the document as having received a copy;

                (c)    any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                (d)    stenographers engaged to transcribe depositions conducted in this action;

and

                (e)    the Court and its support personnel.

       6.       Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraph 5(c) above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an

Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

or at the conclusion of the case, whichever comes first.



                                                  3
             Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 4 of 9



        7.       Any person referred to in subparagraphs 5(a) and 5(c) above who obtains,

receives, has access to, or otherwise learns, in whole or in part, the other party's Confidential

Discovery Material shall not prepare, prosecute, supervise, or assist in the preparation or

prosecution of any new or pending patent applications that bear a reasonable relationship to

patents which are the subject matter of this litigation or to the technology or information

disclosed in the received Confidential Discovery Material on behalf of the receiving party or any

party affiliated with the receiving party. To avoid any doubt, "patent application" as used in this

paragraph does not include representing a party challenging a patent before a domestic or foreign

agency (including, but not limited to, a reissue protest, ex parte reexamination, inter partes

review or inter partes reexamination). This prosecution bar shall begin when an affected

individual first receives Confidential Discovery Material and shall end eighteen (18) months

after final termination of this action.

        8.       Testifying experts shall not be subject to discovery on any draft of his or her

report in this case that was written by the testifying expert or his or her staff. Such draft reports,

notes, or outlines for draft reports developed and drafted by the testifying expert and/or his or her

staff are also exempt from discovery. No conversations or communications between counsel and

any testifying or consulting expert will be subject to discovery unless the conversations or

communications are relied upon by such experts in formulating opinions that are presented in

reports or trial or deposition testimony in this case. All other materials provided to a testifying

expert that the expert considered in forming the opinions expressed in the expert's report shall be

subject to discovery, regardless of whether or not the testifying expert actually relied upon the

material in forming his or her final report, trial or deposition testimony, or any opinion in this

case. No discovery can be taken from any consulting expert except to the extent that consulting



                                                   4
            Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 5 of 9



expert has provided information, opinions, or other materials to a testifying expert (either

directly or through one or more intermediaries, including counsel), who then relies upon such

information, opinions, or other materials in forming any opinion to be presented in a report, trial

or deposition testimony in this case or as otherwise set forth in FRCP 26(b)(4)(D).

       9.       All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

any party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.

       10.      Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene

a joint telephone call with the Court to obtain a ruling.

       11.      All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in



                                                  5
          Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 6 of 9



connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court.

       12.     Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       13.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       14.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       15.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       16.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.




                                                 6
          Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 7 of 9



        17.    The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

        18.    This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as "Confidential,"

and all copies thereof, shall be promptly returned to the producing person, or, upon permission of

the producing person, destroyed.

        19.    This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

        20.    The parties agree that the privilege logs in this case need not identify privileged

communications or work product materials created on or after June 18, 2018 that involve any

counsel of record from SIMO Holdings Inc. v. Hong Kong uCloudlink Network Technology

Limited et al., Civil Action No. 18-cv-5427 (SDNY), Hong Kong uCloudlink Network

Technology Limited et al. v. SIMO Holdings Inc. et al., Civil Action No. 18-cv-05031 (NDCA),

or SIMO Holdings, Inc. et al. v. Hong Kong uCloudlink Network Technology Limited et al., Civil

Action No. 2:20-cv-00003 (EDTX). The parties further agree that the privilege logs in this case

need not identify privileged communications or attorney work product created on or after May 1,

2020.

        21.    If a receiving party is served with a subpoena or a court order that would compel

disclosure of any confidential material to a third party, the receiving party must so notify the

producing party (and, if not the same person or entity, the designating party), in writing promptly

and in no event more than ten (10) days after receiving the subpoena or order. Such notification



                                                  7
           Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 8 of 9



must include a copy of the subpoena or order. The receiving party must also promptly inform in

writing the party who caused the subpoena or order to issue that some or all of the material

covered by the subpoena or order is subject to this Protective Order. In addition, the receiving

party must deliver a copy of this Protective Order promptly to the party in the other action that

caused the subpoena or order to issue. Nothing in this provision should be construed as

authorizing or encouraging a receiving party to disobey a lawful directive from another court.

         22.     Each party agrees to be bound by the terms of this Protective Order as of the date

it is filed with the Court for the Court's consideration, even if prior to entry of the Order by the

Court. If the Court changes any provisions proposed by the parties, the changes will apply

retroactively, except that no conduct occurring prior to entry of the Order that was permissible

under the proposed provisions shall be deemed a violation of any such changed provision.

         23.     The parties agree that any Discovery Material produced in the following actions

can be used as if it was produced in this matter: SIMO Holdings Inc. v. Hong Kong uCloudlink

Network Technology Limited et al., Civil Action No. 18-cv-5427 (SDNY), Hong Kong

uCloudlink Network Technology Limited et al. v. SIMO Holdings Inc. et al., Civil Action No. 18-

cv-05031 (NDCA), and SIMO Holdings, Inc. et al. v. Hong Kong uCloudlink Network

Technology Limited et al., Civil Action No. 2:20-cv-00003 (EDTX). To the extent such

Discovery Material was designated Confidential in these matters it shall continue to be treated as

Confidential under the terms of this Protective Order.

         SO ORDERED.



Dated:         June 23          , 2020
                                                       Hon. Jed. S. Rakoff
                                                       United States District Court



                                                  8
              Case 1:20-cv-03399-JSR Document 33 Filed 06/23/20 Page 9 of 9



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK (AMERICA), LTD.,

                  Plaintiffs,                           Civil Action No. 1:20-cv-03399-JSR

          v.

 SIMO HOLDINGS INC.,

                  Defendant.


                                NON-DISCLOSURE AGREEMENT

         I,                                    acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



Dated:                          , 2020
